UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5256



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRELL DARNELL MCCLURE, a/k/a Oink,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00232-WL-1)


Submitted: July 24, 2007                      Decided:   July 26, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, David P.
Folmar, Jr., Assistant United States Attorney, Brian Tevis, Third
Year Law Student, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darrell Darnell McClure pled guilty to possession of 26.1

grams    of   cocaine   base   (crack)    with    intent   to   distribute,        21

U.S.C.A. § 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2007), and was

sentenced to a term of 164 months’ imprisonment.                McClure appeals

his   sentence,    challenging    this    court’s    decision        to   accord    a

presumption of reasonableness to a sentence within a correctly

calculated guideline range as a return to mandatory guideline

sentencing.      He also argues that his sentence, which is in the

middle of the advisory guideline range, is unreasonable because it

is greater than necessary to accomplish the goals of 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).            We affirm.

              McClure’s   first   issue   is     foreclosed     by    the   Supreme

Court’s decision in Rita v. United States, 127 S. Ct. 2456 (2007)

(upholding presumption of reasonableness standard).                  Moreover, our

review of the record discloses that McClure has failed to rebut the

presumption of reasonableness.

              We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                            AFFIRMED




                                    - 2 -